Citation Nr: 0307004
Decision Date: 04/11/03	Archive Date: 07/22/03

DOCKET NO. 96-19 803               DATE APR 11, 2003

On appeal from the Department of Veterans Affairs Regional Office
in New York, New York

THE ISSUE

Entitlement to an effective date prior to April 12, 1993 for an
award of pension benefits based upon non-service-connected
disabilities.

REPRESENTATION

Appellant represented by: New York State Division of Veterans'
Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army from
April 1951 to October 1951.

In June 2000, the Board of Veterans' Appeals (Board) issued a
decision denying the veteran's claim for an earlier effective date.
Subsequent to the Board's decision, the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 3(a), 114 Stat. 2096,
2097-98 (2000) [codified as amended at 38 U.S.C.A. 5102, 5103,
5103A, and 5107 (West 2002)] was enacted. The veteran appealed the
Board's June 2000 decision to the United States Court of Appeals
for Veterans Claims (the Court), and the Court, in an order dated
in April 2001, vacated the Board's decision and remanded the matter
to the Board to consider the applicability of VCAA.

FINDINGS OF FACT

1. On January 28, 1983, the RO received the veteran's original
claim for pension benefits.

2. Following receipt of the January 1983 claim for pension
benefits, the RO sent the veteran numerous letters, in February,
March, and May 1983, requesting that he furnish VA with evidence so
that his claim could be further developed, including his service
medical records, his medical records from private treatment
providers, and evidence relating to the nature of his service; and
the veteran failed to respond within 1 year of such requests.

3. On April 26, 1993, the RO received the veteran's second claim
for pension benefits; this claim was subsequently granted in a July
1995 RO decision and the effective date was set in accordance with
the date of his second claim.

2 -

CONCLUSION OF LAW

The criteria for an effective date prior to April 12, 1993, for an
award of pension benefits based on non-service connected
disabilities have not been met. 38 C.F.R. 3.158 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

On January 28, 1983, the RO received the veteran's application (or
claim) for VA pension benefits. He indicated that he was residing
in Long Island City, New York. He related that his disabilities
included: emphysema, which began in 1970, scars on his lungs, which
began in 1980, and a nervous condition, which began in 1980. He
also provided information regarding his income.

In February 1983, the RO sent a letter to the veteran's proper
address in Long Island City, New York, and informed him that his
claim was being processed and that the RO was awaiting receipt of
military and hospital records, and Drs' reports. Further, the
veteran was instructed to obtain reports from Dr. Wrible and New
York Hospital; and he was instructed to furnish any Army service
medical records that he might have had in his possession. Finally,
it is noted that the veteran was informed that collection of the
information requested was necessary to determine entitlement to the
maximum amount of benefits he had applied for under the law.

In February 1983, VA contacted Dr. Wrible and New York Hospital and
requested the veteran's medical records. Additionally, the RO
contacted the National Personnel Records Center (NPRC) and
requested that NPRC verify the veteran's

- 3 -

active service dates, and provide his induction and discharge
examinations and his separation documents.

In February 1983, the veteran was scheduled for VA examinations in
connection with his claim for pension benefits.

In March 1983, the veteran underwent a VA general medical
examination as well as a neuropsychiatric evaluation. The March
1983 VA general medical examination report reflects that the
veteran said he had worked as a laborer until 1974. Since then, he
said, he had not worked and was being supported by family members.
His prior medical history was noted as being significant for
pulmonary emphysema (by X-ray study) at Elmhurst Hospital in 1969.
It was also noted that he had smoked two to three packs of
cigarettes per day for the previous 36 years. On examination of the
respiratory system, it was noted that he had no cyanosis or
clubbing; he had dorsal kyphosis; and his lungs were clear on
auscultation and percussion. The diagnoses were chronic bronchitis
and dorsal kyphoscoliosis. X-ray studies of the chest showed right
kyphoscoliosis of the dorsal spine with an increase in the anterior
and posterior diameter of the chest; the heart was normal in size
and configuration; and the lungs were clear. A neuropsychiatric
evaluation report shows that the veteran was diagnosed as having
alcohol dependence.

In March 1983, the NPRC responded to the RO's request for
information, indicating that the veteran's service medical records
were not on file and had been destroyed in a fire.

In March 1983, the veteran was sent a letter and asked to complete
GSA Forms 7284 and 7160. He was informed that the evidence
requested was to be returned promptly to VA so that further action
could be taken. Again, the veteran was informed that the
information requested was necessary to determine entitlement to the
maximum amount of benefits he had applied for under the law.

In another March 1983 letter from the RO, the veteran was informed
that the RO was awaiting receipt of his military records. He was
also asked to provide a copy of

- 4 -

his discharge certificate. Again, the veteran was informed that the
information requested was necessary to determine entitlement to the
maximum amount of benefits he had applied for under the law.

In May 1983, NPRC again indicated that the veteran's records had
been lost in the fire of July 1973.

In a May 1983 VA Form 21-6789, the RO deferred adjudication of the
veteran's claim for pension benefits. It was pointed out that the
veteran had failed to return the requested information, namely a
copy of his discharge certificate. The adjudication clerk was
directed to have the veteran complete a "7160" in order that
verification of his service could be completed.

In May 1983, the veteran was again requested to complete and return
form GSA 7160 to VA so that further action could be taken on his
claim. The veteran was again informed that the information
requested. was necessary to determine entitlement to the maxim
amount of benefits he had applied for under the law.

On April 26, 1993, the RO received the veteran's new application
(or claim) for VA pension benefits.

In a June 1993 letter, the veteran was notified. by the RO that the
service department had been unable to verify his military service,
and he was requested to assist in the verification process by
completing and returning a NA Form 13075 (Questionnaire About
Military Service). The veteran responded with a completed form
later that month.

In a July 1993 letter to the RO, the veteran's private physician
indicated that the veteran had been a patient of his since 1987, at
which time he was treated for a chronic lung condition. It was also
noted that the veteran had been treated for bronchial asthma, an
occasional cold, and anxiety neurosis. A May 1993 X-ray report was
attached to the July 1993 letter and such reflects that the veteran
had chronic obstructive pulmonary disorder (COPD), and no
pneumonia.

- 5 -

In September, October, and December 1993, NPRC responded that they
were unable to verify the veteran's active service. It was noted
that they were in need of further information to assist in the
verification process.

In January 1994, the RO informed the veteran that they needed his
assistance in verifying his active service. They asked him to come
to the RO to be fingerprinted. In February 1994, the veteran was
fingerprinted. Thereafter, VA's Office of Inspector General (OIG)
and the Federal Bureau of Investigation (FBI) were requested to
verify the veteran's service through an analysis of his
fingerprints.

In May 1995, NPRC provided verification that the veteran had served
on active duty from April 3, 1951, to October 17, 1951, and had
received a general discharge under honorable conditions.

In May 1995, the veteran underwent a VA general medical
examination. It was noted that he had an occupational history of
being in construction. It was noted that he had a prior medical
history of chronic alcohol dependence (status post rehabilitation
program), a history of cocaine dependence, a peptic ulcer (with a
negative colonoscopy 4 months earlier), cirrhosis of the liver
(diagnosed 3 months earlier), COPD (for 10 years), status post
appendectomy, and status post exploratory laparotomy secondary to
a knife wound. It was noted that his current complaints regarded a
chronic productive cough (with scanty green sputum), shortness of
breath (after ambulating 1 to 2 blocks), and a history of
intermittent ankle swelling. He said he did not have current
exertional chest pain or abdominal pain. Following an examination,
the diagnosis was questionable cardiomyopathy, COPD, cocaine
dependence in remission, chronic alcohol dependence, a history of
peptic ulcer, and status post laparotomy secondary to a stab wound.
A chest X-ray revealed probable COPD.

6 -

By a July 1995 RO decision, the veteran was granted non-service
connected disability pension based on the provisions of 38 C.F.R.
3.321(b)(2), effective from April 12, 1993.

At a May 1998 Travel Board hearing, the veteran testified that he
first applied for VA pension benefits in 1993. He indicated he had
received mail from VA around the time he filed his pension claim,
and he reported that the address to which VA's correspondence had
been sent in 1983 was his correct address at that time. He stated
that he had returned completed forms to St. Louis, Missouri (which
is where NPRC is located). He said that he believed that the only
reason VA stopped working on his claim was because they could not
determine whether he was a veteran or not. He also related that he
filed for Social Security and/or state benefits in 1983. He related
that both the state and federal government had turned him down.
Around that time, in 1983, he said he was on public assistance. In
1993, he said, he again filed for VA benefits, and was faced with
the same problems he faced in 1983, namely the VA's inability to
verify his military service.

At his May 1998 Board hearing, the veteran submitted evidence and
waived RO jurisdiction over such, including a personal earnings and
benefit estimate statement, which reflects data from 1937-1950 to
1994. He submitted a letter from a VA facility showing his status
as a veteran. He submitted records from the Social Security
Administration showing that he had been denied supplemental income
in March 1983, and had been granted social security disability
benefits in March 1987. He submitted private medical records, dated
in March 1987, which show that he complained of and had a history
of pulmonary emphysema; they also show treatment for respiratory
complaints. Additionally, he submitted a July 1975 VA appointment
card showing that he was scheduled for surgery.

7 -

II. Legal Analysis

VCAA

In March 1996, the RO sent the veteran a statement of the case
(SOC), which included an explanation of the laws and regulations
applicable to his claim for an earlier effective date. The SOC also
included a statement of the evidence that had been reviewed in
deciding his claim and a statement of the reasons his claim had
been denied.

In October 1998, the Board issued a decision in which the veteran's
appeal was denied. The veteran appealed the Board's October 1998
decision to the Court. In response to arguments presented by the
veteran's attorney, the Court remanded the matter to the Board with
instructions to prepare a new decision that included an explanation
of the applicability of additional VA regulations.

In June 2000, the Board issued a new decision denying the veteran's
claim for an earlier effective date. The decision of June 2000
included an explanation of the applicable laws and regulations and
a statement of reasons why additional regulations cited by the
veteran's attorney were inapplicable in light of the facts of the
veteran's case. VCAA was enacted in November 2000. The veteran
appealed the Board's decision of June 2000, and in April 2001 the
Court vacated and remanded the case for consideration of the
applicability of VCAA.

In September 2002, the Board sent the veteran and his
representative a letter notifying them of the provisions of VCAA.
The letter included an explanation of VA's duty to notify the
veteran of the information and evidence needed to substantiate the
claim and an explanation of VA's duty to assist the veteran in
obtaining the evidence needed to substantiate the claim. The letter
of September 2002 informed the veteran that VA would make
reasonable efforts to get such evidence as medical records,
employment records, or records of other Federal agencies. The
veteran was also informed that he could assist VA by providing the

8 - 

names of persons, agencies, or companies that might have additional
information or evidence concerning his case. The veteran was told
where to send information and evidence that might help to
substantiate his claim.

Over the course of several years, the veteran has been provided
with detailed information about the laws and regulations applicable
to his case, and he has been assisted in developing the record. As
a result the notice and duty to assist provisions of 38 U.S.C.A.
5103 and 5103A (West 2002) have been satisfied. In the VA letter of
September 2002, he was notified of the evidence and information
necessary to substantiate his claim, and he was informed of what
portion of the evidence and information would be obtained by VA and
what portion he needed to provide. Under these circumstances,
additional development is not required to carry out the provisions
of VCAA. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to an Earlier Effective Date

Where evidence requested in connection with an original claim is
not furnished within 1 year after the date of request, the claim
will be considered abandoned. After the expiration of 1 year,
further action will not be taken unless a new claim is received.
Should the right to benefits be finally established, pension,
compensation, or dependency and indemnity compensation based on
such evidence shall commence not earlier than the date of filing
the new claim. 38 C.F.R. 3.158(a) (1983).

On January 28, 1983, the RO received the veteran's original claim
for VA pension benefits. Immediately thereafter, the RO attempted
to develop his claim. In this vein, the RO sent the veteran a
letter, in February 1983, requesting that he provide his Army
service medical records (if he had them in his possession) as well
as copies of his medical records from his private treatment
providers, Dr. W. and New York Hospital. He was instructed to
promptly furnish the requested information to VA and informed that
the requested information was necessary to determine

- 9 - 

entitlement to the maximum amount of benefits. The veteran did not
respond to the RO's request for information. In March 1983, the RO
yet again contacted the veteran, via letter, and asked him to
provide information. In this second letter, he was specifically
requested to complete certain forms, which include questions about
the nature of his active service. As in the previous letter, the
veteran was told to furnish the requested information to VA in a
timely manner; and he did not respond. In the third letter to the
veteran, sent in March 1983, the RO requested a copy of his
discharge certificate. Yet again, he was told to promptly supply
the requested information; and he did not respond. In the fourth
and final letter, sent in May 1983, the RO again asked the veteran
to provide information regarding his period of active service by
completing a certain form. As in the previous three letters, he was
told to provide the requested information to VA promptly; and he
did not respond. Despite the veteran's repeated failure to respond
to repeated requests for information, the RO continued to attempt
to develop his claim by contacting NPRC to verify his service
dates, and by contacting Dr. W. and New York Hospital to obtain
relevant medical records. OHare v. Derwinski, 1 Vet. App. 365
(1991). Neither his service dates nor relevant medical records were
obtained and the RO never ruled on the veteran's claim.

Claimants applying for benefits have the responsibility to
cooperate with VA in the gathering of evidence necessary to
establish the allowance of benefits. See generally Wood v.
Derwinski, 1 Vet. App. 190 (1991) (the "duty to assist" is not a
"one-way street;" the claimant has the concomitant responsibility
to advise VA of information that is essential to his claim). Here,
the veteran did not cooperate in the claims process. The veteran
failed to respond within 1 year of repeated requests by VA for
evidence in connection with his original claim for pension
benefits. 38 C.F.R. 3.158. As he failed to timely respond to
requests for evidence, his claim must be deemed abandoned. Id.;
Morris v. Derwinski, 1 Vet. App. 260 (199 1)

On April 12, 1993, the RO received the veteran's second claim for
VA pension benefits. (This claim is the first indication in the
file, following the submission of his original claim for pension
benefits in January 1983, which demonstrates the veteran's
intention of pursuing a claim for VA pension benefits.) In July
1995, the

- 10 -

RO granted the veteran's claim for pension benefits and made the
award effective from the date of receipt of his April 12, 1993,
claim. The RO assigned the earliest effective date possible. The
provisions of 38 C.F.R. 3.158 provide that when benefits are
granted following the abandonment of a claim, the effective date
may be no earlier than the date of the filing of a new claim, which
in this case was April 12, 1993. Accordingly, it is determined that
the effective date for the award of pension benefits was properly
established as of April 12, 1993.

The veteran contends that he never abandoned his January 1983 claim
for pension benefits; and, thus, it has remained pending all these
years. He does not assert that he failed to receive VA's repeated
requests for information; rather, he asserts that he sent his
responses to an address in St. Louis (presumably NPRC) not VA. In
this regard, it is noted that all four letters sent by VA in 1983,
requesting information and/or evidence from the veteran,
specifically instructed him to respond to VA not to any other
government agency, including NPRC. As such, it must be concluded,
as noted above, that the veteran did indeed abandon his claim as he
failed to respond or properly respond to evidence requested in
connection with his original claim. 38 C.F.R. 3.158.

In light of the facts of this case, 38 C.F.R. 3.156(c) and 38
C.F.R. 3.400(q)(2) are inapplicable. Both regulations address
situations in which there was a prior final RO denial of a claim.
Under the provisions of 38 C.F.R. 3.400(q)(2), "If new or
additional service records, not previously considered, are
received, resulting in a grant or increase in benefits, the
effective date of the award will be the same as if such records
were considered in conjunction with the original claim." However,
this case is not one in which the claim was finally denied because
service records were lost or misplaced. This case is one in which
the service dates could not be verified because the veteran failed
to respond to VA when VA asked for information that was needed to
locate information about his service. It is noteworthy that VA
asked for the information several times, but the veteran failed to
respond to VA each time. It is also noteworthy that VA mailed the
requests for information to the address provided by the veteran,
and the veteran, in his testimony of May 1998, has confirmed that
the address VA used in 1983 ,vas the address at which the veteran

- 11 -

was receiving his mail in 1983. The veteran contends that he mailed
information directly to NPRC, but VA's letters show that the
veteran was asked to contact VA. There is no indication in the
record, and it is not contended, that the veteran, in conjunction
with his 1983 claim, informed VA that he had responded to VA's
letters by mailing information directly to NPRC.

Thus, there was no final denial by VA, but instead, an abandonment
by the veteran. In such cases, 38 C.F.R. 3.158 governs the
effective date, and 38 C.F.R. 3.400 is inapplicable. With regard to
abandoned claims, 38 C.F.R. 3.158(a) unambiguously provides that
the effective date "shall commence not earlier than the date of
filing the new claim."

The veteran's assertion that he was entitled to a formal
adjudication of his 1983 claim (e.g. an administrative disallowance
of his claim) and notice of such (See VA's Adjudication Procedure
Manual M21-1 7.01(b), 16.03, 16.08) is without merit. See 38 C.F.R.
3.158; Morris, supra. Under M21-1 16.03 (a), it is stated that
disallowances for failure to prosecute a claim are disallowances
for "record purposes" and such disallowances are subject to 16.02b,
which includes a provision that such a case "does not require
notification of the disallowance." Although M21-1 16.08 provides
for disallowance letters, this paragraph, by its own terms, is
limited to cases in which there is a "determination of
nonentitlement." This provision does not apply where abandonment
results in a "record purpose" disallowance under M21-1 16.02.

The appellant contends also that 38 C.F.R. 14.668 requires a
disallowance letter. However, all regulations in 38 C.F.R. Part 14
apply to "Legal Services, General Counsel," and 38 C.F.R. 14.668,
specifically, applies to "Personnel Claims." Thus, it is very clear
that 38 C.F.R. 14.668 does not apply in cases in which the RO
determines that a veteran has abandoned a claim.

On the other hand, the language of 38 C.F.R. 3.158 (1983)
specifically provides that when a veteran fails to respond within
I year of a request for evidence in connection with an original
claim, no further action will be taken unless a new

- 12 -

claim is received. Accordingly, in the instant case, no action was
taken following the veteran's abandonment of his 1983 claim until
the RO received his new April 12, 1993, claim. Thereafter, by a
July 1995 RO decision his claim was granted and an effective date
was set as of the date of receipt of his new claim-April 12, 1993.
38 C.F.R. 3.158.

The appellant's contentions imply that the only thing preventing
the award of pension benefits in 1983 was the inability of the RO
to verify his service dates. This is not so. At the time of his
1983 claim, the evidence on file did not show that he was
permanently and totally disabled. In this regard, it is noted that
the only items of medical evidence on file were two 1983 VA
compensation examination reports, which reflected diagnoses of
alcohol dependence, chronic bronchitis, and dorsal kyphoscoliosis;
and the aforementioned disabilities were not described as
permanently and totally disabling in nature. 38 U.S.C.A. 1521.
(Notably, the veteran has also indicated that he filed disability
claims with both the state and federal government around the same
time he filed his claim for VA pension benefits in 1983. He has
also admitted that his claims were denied, and this is probative
evidence, which suggests that he did not become permanently and
totally disabled in the early 1980s.)

Pension benefits were granted by the RO in July 1995 on the basis
of evidence, submitted in the 1990s, that not only showed that he
had the requisite wartime service but also showed that he was
permanently and totally disabled due to non- service connected
disabilities. Notably, verification of the veteran's service dates
was not made possible based on the recovery of lost or mislaid
service records (3 8 C.F.R. 3.156, 3.400(q)(2)) but apparently made
following the provision of assistance by the veteran. Further, the
showing that the veteran was permanently and totally disabled was
not based on the receipt of service records but based on the
receipt of private and VA medical records (dated in the 1990s). As
such, 38 C.F.R. 3.400(q)(2) is inapplicable to the veteran's claim
for an earlier effective date.

- 13 -

Accordingly, the preponderance of the evidence is against the
veteran's claim for an effective date prior to April 12, 1993, for
an award of pension benefits based on non-service-connected
disabilities.

ORDER

Entitlement to an earlier effective date, prior to April 12, 1993,
for an award of pension benefits based on non-service connected
disabilities is denied.

G.H. Shufelt 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 14 -



